PER CURIAM.
Maurice Gregory appeals the district court’s order denying his motion to compel the Government to file a Rule 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Gregory, No. CR-92-163-N (E.D.Va. Mar. 18, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED